Case 6:20-cv-00958-ADA Document 20-5 Filed 02/26/21 Page 1 of 6




            EXHIBIT 3
2/25/2021                Case 6:20-cv-00958-ADA Document      20-5
                                                  China Judicial        Filed
                                                                 Assistance      02/26/21 Page 2 of 6
                                                                            Information


    China
    People's Republic of China



         Hague/Inter-American


        Party to Hague Service                            Party to Inter-American
        Convention?                                       Convention?
        Yes                                               No
        Party to Hague Evidence                           Service of Process by Mail?
        Convention?                                       No
        Yes
        Party to Hague Apostille
        Convention?
        No




        DISCLAIMER
        DISCLAIMER: THE INFORMATION IS PROVIDED FOR GENERAL
        INFORMATION ONLY AND MAY NOT BE TOTALLY ACCURATE IN A
        SPECIFIC CASE. QUESTIONS INVOLVING INTERPRETATION OF SPECIFIC
        FOREIGN LAWS SHOULD BE ADDRESSED TO THE APPROPRIATE FOREIGN
        AUTHORITIES OR FOREIGN COUNSEL.




                                                                                                      ALL /




        Embassies and Consulates                                                                        

       U.S. Embassy Beijing
       No. 55 An Jia Lou Road
       Chaoyang District, Beijing 100600
       China
       Telephone: +(86)(10) 8531-4000
       Emergency After-Hours Telephone: +(86)(10) 8531-4000
       Fax: +(86)(10) 8531-3300
       The Embassy consular district includes the municipalities of Beijing and
https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/China.html             1/5
2/25/2021           Case 6:20-cv-00958-ADA Document               20-5
                                                      China Judicial        Filed
                                                                     Assistance      02/26/21 Page 3 of 6
                                                                                Information
       The Embassy consular district includes the municipalities of Beijing and
       Tianjin and the provinces/autonomous regions of Gansu, Hebei, Henan,
       Hubei, Hunan, Inner Mongolia, Jiangxi, Ningxia, Qinghai, Shaanxi,
       Shandong, Shanxi, and Xinjiang.
       BeijingACS@state.gov

       Consulates

       U.S. Consulate General Chengdu - Operations Suspended
       Number 4 Lingshiguan Road
       Section 4, Renmin Nanlu
       Chengdu 61004,China
       Telephone: +(86)(28) 8558-3992
       Emergency After-Hours Telephone: +(86)(10) 8531-4000
       Fax: +(86)(28) 8554-6229
       Email: AmCitChengdu@state.gov
       This consular district includes the provinces/autonomous region of
       Guizhou, Sichuan, Xizang (Tibet) and Yunnan, as well as the municipality of
       Chongqing.

       U.S. Consulate General Guangzhou
       43 Hua Jiu Road, Zhujiang New Town, Tianhe District
       Guangzhou 510623
       China
       Telephone: +(86)(20) 3814-5775
       Emergency After-Hours Telephone: +(86)(10) 8531-4000
       Fax: +(86)(20) 3814-5572
       Email: GuangzhouACS@state.gov
       This consular district includes the provinces/autonomous region of
       Guangdong, Guangxi, Hainan, and Fujian.

       U.S. Consulate General Shanghai
       Westgate Mall, 9th Floor, 1038 Nanjing Xi Lu,
       Shanghai 200031
       China
       Telephone: +(86)(21) 8011-2400
       Emergency After-Hours Telephone: +(86)(10) 8531-4000
       Fax: +(86)(21) 6148-8266
       Email: ShanghaiACS@state.gov
       This consular district includes Shanghai municipality and the provinces of
       Anhui, Jiangsu and Zhejiang.

       U.S. Consulate General Shenyang
       No. 52, 14th Wei Road, Heping District,
       Shenyang 110003
       China
       Telephone: +(86)(24) 2322-1198
       Emergency After-Hours Telephone: +(86)(24) 2322-1198
       Fax: +(86)(24) 2323-1465
       Email: ShenyangACS@state.gov
       This consular district includes: the provinces of Heilongjiang, Jilin, and
https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/China.html         2/5
2/25/2021                Case 6:20-cv-00958-ADA Document      20-5
                                                  China Judicial        Filed
                                                                 Assistance      02/26/21 Page 4 of 6
                                                                            Information
       Liaoning.

       The U.S. Consulate General in Wuhan
       New World International Trade Tower I,
       No. 568, Jianshe Avenue
       Hankou, Wuhan 430022
       China
       Telephone: +(86)(027) 8555-7791
       Emergency After-Hours Telephone: +(86)(10) 8531-4000
       Fax: +(86)(027) 8555-7761
       Please note that Wuhan does not provide regularly scheduled consular
       services. Contact the Embassy in Beijing for consular assistance.
       USConsulateWuhan@state.gov



        List of Attorneys                                                                             


                U.S. Embassy Beijing
                U.S. Consulate General Guangzhou
                U.S. Consulate General Shanghai
                U.S. Consulate General Shenyang

       Chinese Attorneys/American Law Firms in China: It is our understanding
       that Chinese law ofﬁces are within the jurisdiction and authority of the
       Ministry of Justice. Under the Ministry of Justice is the Department of
       Public Notaries and Lawyers, which in turn establishes legal advisory
       ofﬁces at provincial and local levels. All lawyers and public notaries in
       China are part of this system, and as such are employees of the State.
       Lawyers in the Chinese system therefore do not necessarily assume the
       advocacy role expected of lawyers in the United States, but rather have
       obligations to the State as well as to their clients. Anyone who retains the
       services of a lawyer in China should understand this difference between
       the American and Chinese legal systems. American law ﬁrms with a
       presence in China maintain representative ofﬁces which may provide legal
       advice to clients on commercial, tax, or economic law as it relates to
       investment in China by foreign ﬁrms.



        Helpful Links                                                                                 


       Chinese Ministry of Justice 




https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/China.html      3/5
2/25/2021                Case 6:20-cv-00958-ADA Document      20-5
                                                  China Judicial        Filed
                                                                 Assistance      02/26/21 Page 5 of 6
                                                                            Information

        Service of Process                                                                            


       China is a party to the Hague Convention on the Service Abroad of Judicial
       and Extra Judicial Documents in Civil and Commercial Matters. Complete
       information on the operation of the Convention, including an interactive
       online request form are available on the Hague Conference website .
       Requests should be completed in duplicate and submitted with two sets of
       the documents to be served, and translations, directly to China’s Central
       Authority for the Hague Service Convention . The person in the United
       States executing the request form should be either an attorney or clerk of
       court. The applicant should include the titles attorney at law or clerk of
       court on the identity and address of applicant and signature/stamp ﬁelds.
       In its Declarations and Reservations on the Hague Service Convention ,
       China formally objected to service under Article 10, and does not permit
       service via postal channels. For additional information see the Hague
       Conference Service Convention website  and the Hague Conference
       Practical Handbook on the Operation of the Hague Service Convention .
       See also China’s response to the 2008 Hague Conference questionnaire on
       the practical operation of the Service Convention.

       Service on a Foreign State: See also our Service Under the Foreign
       Sovereign Immunities Act (FSIA) feature and FSIA Checklist for questions
       about service on a foreign state, agency or instrumentality.

       Service of Documents from China in the United States: See information
       about service in the United States on the U.S. Central Authority for the
       Service Convention page  of the Hague Conference on Private
       International Law Service Convention site.



        Criminal Matters                                                                              


       Prosecution Requests: U.S. federal or state prosecutors should also
       contact the Ofﬁce of International Affairs, Criminal Division, Department of
       Justice  for guidance regarding the U.S.-China agreement on mutual legal
       assistance in criminal matters.


       Defense Requests in Criminal Matters: Criminal defendants or their defense
       counsel seeking judicial assistance in obtaining evidence or in effecting
       service of documents abroad in connection with criminal matters may do
       so via the letters rogatory process.



        Obtaining Evidence in Civil and Commercial Matters                                            


       China is a party to the Hague Convention on the Taking of Evidence Abroad
https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/China.html       4/5
2/25/2021            Case 6:20-cv-00958-ADA Document                20-5
                                                        China Judicial        Filed
                                                                       Assistance      02/26/21 Page 6 of 6
                                                                                  Information
       China is a party to the Hague Convention on the Taking of Evidence Abroad
       in Civil and Commercial Matters . The Chinese Central Authority for the
       Hague Evidence Convention  designated to receive letters of request for
       the taking of evidence is the Ministry of Justice. See the Hague Evidence
       Convention Model Letters of Request  for guidance on preparation of a
       letter of request. Requests for the taking of evidence under the Hague
       Evidence Convention are transmitted directly from the requesting court or
       person in the United States to the Chinese Central Authority and do not
       require transmittal via diplomatic channels. Letters of Request and
       accompanying documents should be prepared in duplicate and translated
       into Chinese.



        Taking Voluntary Depositions of Willing Witnesses                                             


       China does not permit attorneys to take depositions in China for use in
       foreign courts. Under its Declarations and Reservations to the Hague
       Evidence Convention  and subsequent diplomatic communications, China
       has indicated that taking depositions, whether voluntary or compelled, and
       obtaining other evidence in China for use in foreign courts may, as a
       general matter, only be accomplished through requests to its Central
       Authority under the Hague Evidence Convention. Consular depositions
       would require permission from the Central Authority on a case by case
       basis and the Department of State will not authorize the involvement of
       consular personnel in a deposition without that permission. Participation in
       such activity could result in the arrest, detention or deportation of the
       American attorneys and other participants.



        Authentication of Documents                                                                   


       China is not a party to the Hague Convention Abolishing the Legalization of
       Foreign Public Documents. Documents issued in the United States may be
       authenticated for use in China by (a) contacting the U.S. Department of
       State Authentications Ofﬁce and (b) then having the seal of the U.S.
       Department of State authenticated by the Embassy of China in Washington,
       D.C.Documents issued in U.S. states must ﬁrst be authenticated by the
       designated state authority, generally the state Secretary of State.

    Last Updated: May 1, 2019




https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/China.html           5/5
